ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 13-037, concluding that the formal ethics complaint in Docket No. IV-2010-0025E filed against WARREN H. CARR of WOODBURY, who was admitted to the bar of this State in 1962, should be dismissed because of the lack of clear and convincing evidence of violation of RPC 1.2(a) and RPC 1.7(a) and (b) and the de minimis nature of the violation of RPC 1.5(b), and good cause appearing;
It is ORDERED that the complaint against WARREN H. CARR in Docket No. IV-2010-0025E is hereby dismissed.